Case 2:20-cv-06760-VBF-RAO Document 4 Filed 10/26/20 Page 1 of 1 Page ID #:18



  1

  2

  3
                                                         JS-6
  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JACOB ANDREW BERGERON,                Case No. CV 20-06760 VBF (RAO)
 12                       Petitioner,
 13          v.                             JUDGMENT
 14   KIRY K. GRAY, et al.,
 15                       Respondents.
 16

 17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
 18   with prejudice for the reasons set forth in the related Memorandum and Order
 19   Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
 20   Certificate of Appealability.
 21

 22   DATED: October 26, 2020                   /s/ Valerie Baker Fairbank
 23
                                              VALERIE BAKER FAIRBANK
 24                                         UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
